UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


EVE HOLDER,                             
                 Plaintiff-Appellant,
                v.
WOODMEN OF THE WORLD/OMAHA                      No. 00-2410
WOODMEN LIFE INSURANCE SOCIETY
LONG-TERM DISABILITY PLAN FOR
FIELD ASSOCIATES,
                Defendant-Appellee.
                                        
          Appeal from the United States District Court
         for the District of South Carolina, at Columbia.
                 Dennis W. Shedd, District Judge.
                         (CA-00-569-3-19)

                     Submitted: March 30, 2001

                      Decided: April 13, 2001

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Robert E. Hoskins, FOSTER & FOSTER, L.L.P., Greenville, South
Carolina, for Appellant. Evans T. Barnette, MCCUTCHEN, BLAN-
TON, RHODES & JOHNSON, L.L.P., Columbia, South Carolina, for
Appellee.
2                HOLDER v. WOODMEN OF THE WORLD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Eve Holder appeals from the district court’s order granting sum-
mary judgment to Woodmen of the World/Omaha Woodmen Life
Insurance Society Long-Term Disability Plan for Field Associates
("the Plan") in her action arising out of the Employee Retirement
Income Security Act of 1974 ("ERISA"), 29 U.S.C.A. §§ 1001-1168
(West Supp. 2000). Because we find that the district court erred by
granting summary judgment, we vacate the district court’s order and
remand for further proceedings.

   Holder had long-term disability coverage under the Plan when she
was injured in a car accident in 1997. She filed a claim with the Plan
and began receiving long-term disability benefits. However, in May
1999, she was advised that her benefits would end July 9, 1999,
because the Plan concluded that she could work at certain sedentary
jobs and was no longer entitled to benefits. Holder appealed the denial
of benefits. In reaching its final decision, the Plan considered evi-
dence submitted by Holder including letters and an affidavit from her
treating physician, Dr. Michael K. Drakeford, and a report from Dr.
William W. Stewart, Associate Professor of Rehabilitation Counsel-
ing at the University of South Carolina.

   In March 1999, Drakeford had written a letter stating that Holder
would need a position that permitted her to sit most of the time. He
subsequently concluded in a May 1999 letter that Holder had reached
maximum recovery. In a December 1999 affidavit, Dr. Drakeford
opined that Holder was "totally disabled from performing any job on
a full-time or consistent basis and has so been since [her accident]."
Dr. Stewart evaluated Holder in July 1999 and concluded that she was
unable to "perform any kind of job on an ongoing, or reliable basis."

   The Plan concluded that no relevant objective evidence contra-
dicted the information in Dr. Drakeford’s March 1999 letter stating
                  HOLDER v. WOODMEN OF THE WORLD                        3
that Holder would need a sedentary position. Thus, the Plan held that
Holder was not "unable to engage gainfully in any occupation or
activity for wage or profit." Consequently, the Plan upheld the cessa-
tion of long-term disability benefits to Holder. The district court
granted summary judgment to the Plan in Holder’s ERISA action
challenging the Plan’s denial of benefits and Holder timely appealed.

   This court has developed a well-settled framework for review of
the denial of benefits under ERISA plans, such as this Plan, which is
self-funded and administered by Woodmen of the World/Omaha
Woodmen Life Insurance Society. Where a plaintiff is appealing the
grant of summary judgment, this court engages in a de novo review,
applying the same standards employed by the district court. Brogan
v. Holland, 105 F.3d 158, 161 (4th Cir. 1997). Because the Plan gives
the Plan Administrator discretionary authority to determine eligibility
for benefits or to construe the terms of the Plan, the Plan Administra-
tor’s denial must be reviewed for abuse of discretion. Firestone Tire
& Rubber Co. v. Bruch, 489 U.S. 101, 111, 115 (1989); Boyd v.
Trustees of United Mine Workers Health & Retirement Funds, 873
F.2d 57, 59 (4th Cir. 1989). Under this deferential standard, the Plan
Administrator’s "decision will not be disturbed if it is reasonable,
even if this court would have come to a different conclusion indepen-
dently." Ellis v. Metropolitan Life Ins. Co., 126 F.3d 228, 232 (4th
Cir. 1997). Such a decision is reasonable if it "is the result of a delib-
erate, principled reasoning process and if it is supported by substantial
evidence." Brogan, 105 F.3d at 161 (internal quotations omitted).
"‘Substantial evidence . . . is evidence which a reasoning mind would
accept as sufficient to support a particular conclusion . . . [and] con-
sists of more than a mere scintilla of evidence but may be somewhat
less than a preponderance.’" LeFebre v. Westinghouse Elec. Corp.,
747 F.2d 197, 208 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368
F.2d 640, 642 (4th Cir. 1966)). However, because the Plan is self-
funded, a conflict of interest exists justifying a reduced deference to
the Plan Administrator. Booth v. Wal-Mart Stores, Inc., 201 F.3d 335,
343 n.2 (4th Cir. 2000).

   With these standards in mind, we find that the district court erred
by granting summary judgment for the Plan. Although Drakeford’s
March 1999 letter suggests that Holder could work at a sedentary job,
his subsequent letters contradict this conclusion. In May 1999, he
4                 HOLDER v. WOODMEN OF THE WORLD
stated that Holder had reached her maximum recovery. A month later,
he opined that she likely would not be able to work full-time because
of her physical impairments. In December 1999, he stated that Holder
was totally disabled from working full-time or on a consistent basis
and had been since her car accident. Drakeford’s opinion that Holder
was totally disabled was also supported by Dr. Stewart.

   In light of the fact that the more recent evidence supports a finding
that Holder suffered from a total disability and that the only evidence
to the contrary was an initial letter from Holder’s treating physician
who later concluded that Holder had reached maximum recovery and
was totally disabled, we find that summary judgment in favor of the
Plan was not appropriate. We therefore vacate the district court’s
order and remand for further proceedings consistent with this opinion.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                        VACATED AND REMANDED